     Case 2:21-cv-00472-WBS-DB Document 1 Filed 03/16/21 Page 1 of 7



1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                              Case No.

12               Plaintiff,
                                                   Complaint For Damages And
13       v.                                        Injunctive Relief For Violations
                                                   Of: Americans With Disabilities
14     Build-A-Bear Workshop, Inc., a              Act; Unruh Civil Rights Act
       Delaware Corporation
15
16               Defendants.

17
18         Plaintiff Brian Whitaker complains of Build-A-Bear Workshop, Inc., a

19   Delaware Corporation, and alleges as follows:

20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. He is

23   substantially limited in his ability to walk. He suffers from a C-4 spinal cord

24   injury. He is a quadriplegic. He uses a wheelchair for mobility.

25     2. Defendant           Build-A-Bear   Workshop,   Inc.   owned   Build-A-Bear

26   Workshop located at or about 1151 Galleria Blvd, Roseville, California, in

27   March 2021.

28     3. Defendant Build-A-Bear Workshop, Inc. owns Build-A-Bear Workshop


                                               1

     Complaint
     Case 2:21-cv-00472-WBS-DB Document 1 Filed 03/16/21 Page 2 of 7



1    (“Store”) located at or about 1151 Galleria Blvd, Roseville, California,
2    currently.
3      4. Plaintiff does not know the true names of Defendants, their business
4    capacities, their ownership connection to the property and business, or their
5    relative responsibilities in causing the access violations herein complained of,
6    and alleges a joint venture and common enterprise by all such Defendants.
7    Plaintiff is informed and believes that each of the Defendants herein is
8    responsible in some capacity for the events herein alleged, or is a necessary
9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of the Defendants
11   are ascertained.
12
13     JURISDICTION & VENUE:
14     5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     8. Plaintiff went to the Store in March 2021 with the intention to avail
27   himself of its goods and to assess the business for compliance with the
28   disability access laws. Not only did Plaintiff personally encounter the unlawful


                                               2

     Complaint
     Case 2:21-cv-00472-WBS-DB Document 1 Filed 03/16/21 Page 3 of 7



1    barriers in March 2021, but he wanted to return and patronize the business
2    again but was specifically deterred due to his actual personal knowledge of the
3    barriers gleaned from his encounter with them.
4      9. The Store is a facility open to the public, a place of public
5    accommodation, and a business establishment.
6      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
7    to provide wheelchair accessible sales counters in conformance with the ADA
8    Standards as it relates to wheelchair users like the plaintiff.
9      11. The Store provides sales counters to its customers but fails to provide
10   any wheelchair accessible sales counters.
11     12. A couple of problems that plaintiff encountered is that the sales counters
12   were too high. While there were lowered portion of the counter, transactions
13   necessarily take place above the higher counter where the point-of-sale
14   machines for customer use were fixed and located. Additionally, the floor
15   space in front of the sales counters were obstructed with small steps.
16     13. Plaintiff believes that there are other features of the sales counters that
17   likely fail to comply with the ADA Standards and seeks to have fully compliant
18   sales counters for wheelchair users.
19     14. On information and belief, the defendants currently fail to provide
20   wheelchair accessible sales counters.
21     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
22   personally encountered these barriers.
23     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
24   wheelchair accessible facilities. By failing to provide accessible facilities, the
25   defendants denied the plaintiff full and equal access.
26     17. The failure to provide accessible facilities created difficulty and
27   discomfort for the Plaintiff.
28     18. The defendants have failed to maintain in working and useable


                                              3

     Complaint
     Case 2:21-cv-00472-WBS-DB Document 1 Filed 03/16/21 Page 4 of 7



1    conditions those features required to provide ready access to persons with
2    disabilities.
3      19. The barriers identified above are easily removed without much
4    difficulty or expense. They are the types of barriers identified by the
5    Department of Justice as presumably readily achievable to remove and, in fact,
6    these barriers are readily achievable to remove. Moreover, there are numerous
7    alternative accommodations that could be made to provide a greater level of
8    access if complete removal were not achievable.
9      20. Plaintiff will return to the Store to avail himself of its goods and to
10   determine compliance with the disability access laws once it is represented to
11   him that the Store and its facilities are accessible. Plaintiff is currently deterred
12   from doing so because of his knowledge of the existing barriers and his
13   uncertainty about the existence of yet other barriers on the site. If the barriers
14   are not removed, the plaintiff will face unlawful and discriminatory barriers
15   again.
16     21. Given the obvious and blatant nature of the barriers and violations
17   alleged herein, the plaintiff alleges, on information and belief, that there are
18   other violations and barriers on the site that relate to his disability. Plaintiff will
19   amend the complaint, to provide proper notice regarding the scope of this
20   lawsuit, once he conducts a site inspection. However, please be on notice that
21   the plaintiff seeks to have all barriers related to his disability remedied. See
22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23   encounters one barrier at a site, he can sue to have all barriers that relate to his
24   disability removed regardless of whether he personally encountered them).
25
26   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
27   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
28   Defendants.) (42 U.S.C. section 12101, et seq.)


                                               4

     Complaint
     Case 2:21-cv-00472-WBS-DB Document 1 Filed 03/16/21 Page 5 of 7



1      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
2    again herein, the allegations contained in all prior paragraphs of this
3    complaint.
4      23. Under the ADA, it is an act of discrimination to fail to ensure that the
5    privileges, advantages, accommodations, facilities, goods and services of any
6    place of public accommodation is offered on a full and equal basis by anyone
7    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
8    § 12182(a). Discrimination is defined, inter alia, as follows:
9             a. A failure to make reasonable modifications in policies, practices,
10                or procedures, when such modifications are necessary to afford
11                goods,    services,    facilities,   privileges,    advantages,   or
12                accommodations to individuals with disabilities, unless the
13                accommodation would work a fundamental alteration of those
14                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
15            b. A failure to remove architectural barriers where such removal is
16                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
17                defined by reference to the ADA Standards.
18            c. A failure to make alterations in such a manner that, to the
19                maximum extent feasible, the altered portions of the facility are
20                readily accessible to and usable by individuals with disabilities,
21                including individuals who use wheelchairs or to ensure that, to the
22                maximum extent feasible, the path of travel to the altered area and
23                the bathrooms, telephones, and drinking fountains serving the
24                altered area, are readily accessible to and usable by individuals
25                with disabilities. 42 U.S.C. § 12183(a)(2).
26     24. When a business provides facilities such as sales or transaction counters,
27   it must provide accessible sales or transaction counters.
28     25. Here, accessible sales or transaction counters have not been provided in


                                             5

     Complaint
     Case 2:21-cv-00472-WBS-DB Document 1 Filed 03/16/21 Page 6 of 7



1    conformance with the ADA Standards.
2      26. The Safe Harbor provisions of the 2010 Standards are not applicable
3    here because the conditions challenged in this lawsuit do not comply with the
4    1991 Standards.
5      27. A public accommodation must maintain in operable working condition
6    those features of its facilities and equipment that are required to be readily
7    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
8      28. Here, the failure to ensure that the accessible facilities were available
9    and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14     29. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21     30. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23     31. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27     32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              6

     Complaint
     Case 2:21-cv-00472-WBS-DB Document 1 Filed 03/16/21 Page 7 of 7



1    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
2    (c).)
3
4              PRAYER:
5              Wherefore, Plaintiff prays that this Court award damages and provide
6    relief as follows:
7            1. For injunctive relief, compelling Defendants to comply with the
8    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
9    plaintiff is not invoking section 55 of the California Civil Code and is not
10   seeking injunctive relief under the Disabled Persons Act at all.
11           2. For equitable nominal damages for violation of the ADA. See
12   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021).
13           3. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
     Dated: March 12, 2021                CENTER FOR DISABILITY ACCESS
18
19
20                                        By: _______________________
21                                              Amanda Seabock, Esq.
                                                Attorney for plaintiff
22
23
24
25
26
27
28


                                                7

     Complaint
